DETAILED ACTION

This is the initial Office action based on the application filed on July 31, 2020. Claims 1-20 are currently pending and have been considered below.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10, 12-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pal et al (US Patent Application Publication 2018/0089306) in view of Elias et al (US Patent Application Publication 2015/0169686) and further in view of Gupta et al (US Patent Application Publication 2017/0300536).

	Claims 1, 19 and 20: Pal discloses a method, a system and a non-transitory computer-readable media comprising: 
receiving a query, wherein the query identifies a set of data and a manner of processing the set of data [0453]. [See at least processing of a query.]
processing the query to identify a first portion of the query for execution by one or more indexers and a second portion of the query for execution by one or more worker nodes [See at least subqueries being executed by an indexer and a worker node.]

Pal alone does not explicitly disclose the rest of the limitations.
However, Elias discloses:
determining a first execution time based on the first portion of the query and a second execution time based on the second portion of the query [0059-0060]. [See identifying cost of subqueries.]
determining a query execution time based on the first execution time and the second execution time [0060]. [See at least an aggregate cost of the query.]

Gupta further discloses:
indicating to a user the query execution time [0070-0073]. [See at least displaying query execution time to a user.]

As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Pal with Elias and Gupta. One would have been motivated to do so in order to view performance of a query.
	Claim 2: Pal as modified discloses the method of Claim 1 above, and Pal further discloses wherein determining the first execution time comprises:
determining an amount of data to be processed based on the first portion of the query [0622, 0788]. [See at least identifying amount of data involved.]
determining an amount of execution resources allocated to process the amount of data [0622, 0664, 0692]. [See at least identifying amount of resources to allocate to process an operation.]
	determining the first execution time based on the amount of data to be processed and the amount of execution resources allocated [0664].
	Claim 3: Pal as modified discloses the method of Claim 1 above, and Pal further discloses wherein determining the first execution time comprises: 
identifying one or more buckets associated with the query [0064].  
identifying one or more bucket data associated with the query, wherein bucket data is identified for each bucket of the one or more buckets [0664].
determining one or more execution resources to allocate to process the one or more bucket data [0664]. [See at least resources to be used for a data source such as a bucket.]
	assigning each of the one or more bucket data to an execution resource of the one or more execution resources based on content of the one or more bucket data [0664]. [See at least the resources allocated to process a data source such as a bucket.]
	determining the first execution time based on the assigning each of the one or more bucket data to an execution resource [0664].
	Claim 4: Pal as modified discloses the method of Claim 1 above, and Pal further discloses wherein determining the first execution time comprises: 
identifying a plurality of buckets associated with the query [0664].
identifying a plurality of bucket data associated with the query, wherein bucket data is identified for each bucket of the one or more buckets [0664]. [See at least data sources such as a bucket associated with a query.]
determining a plurality of execution resources to allocate to process the plurality of bucket data [0664].
	assigning each of the plurality of bucket data to an execution resource of the plurality of execution resources [0664].
	determining an execution resource processing time for each of the plurality of execution resources [0664].
	determining the first execution time based on the execution resource processing time for each of the plurality of execution resources [0664].
	Claim 6: Pal as modified discloses the method of Claim 1 above, and Pal further discloses wherein determining the second execution time comprises: 
determining an amount of data to be processed based on the second portion of the query [0622, 0788]. [See at least identifying amount of data involved. Also, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Pal to make sure that each subquery cost would be calculated in a similar manner as a main query in order to identify the overall cost of the query.]
determining an amount of execution resources allocated to process the amount of data [0622, 0664, 0692]. [See at least identifying amount of resources to allocate to process an operation.]
	determining the second execution time based on the amount of data to be processed and the amount of execution resources allocated [0664].
	Claim 7: Pal as modified discloses the method of Claim 1 above, and Pal further discloses wherein determining the second execution time comprises: 
determining a query-resource allocation for the second portion of the query [0622, 0664, 0692.Also, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Pal to make sure that each subquery cost would be calculated in a similar manner as a main query in order to identify the overall cost of the query.]
determining the second execution time based on the query-resource allocation [0664].
Claim 8: Pal as modified discloses the method of Claim 1 above, and Pal further discloses wherein determining the second execution time comprises: 
identifying a processing task of the second portion of the query [0664].
determining a quantity of records to process according to the processing task based on a quantity of records received from the one or more indexers [0664].
determining a processing task execution time based on the quantity of records [0622, 0664, 0692]. [See at least identifying cost to process an operation.]
determining the second execution time based on the processing task execution time [0622, 0664, 0692].
Claim 9: Pal as modified discloses the method of Claim 1 above, and Pal further discloses wherein determining the second execution time comprises: 
identifying a processing task of the second portion of the query [0664]. [Also, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Pal to make sure that each subquery cost would be calculated in a similar manner as a main query in order to identify the overall cost of the query.]
determining a quantity of records to process according to the processing task based on a quantity of records generated as a result of a second processing task of the second portion of the query [0664].
determining a processing task execution time based on the quantity of records [0622, 0664, 0692]. [See at least identifying cost to process an operation.]
determining the second execution time based on the processing task execution time [0622, 0664, 0692].
Claim 10: Pal as modified discloses the method of Claim 1 above, and Pal further discloses wherein determining the second execution time comprises: 
determining a query-resource allocation for the second portion of the query based on a quantity of records to be processed according to a processing task of the query [0622, 0664, 0692. Also, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Pal to make sure that each subquery cost would be calculated in a similar manner as a main query in order to identify the overall cost of the query.]
determining the second execution time based on the query-resource allocation [0664].
Claim 12: Pal as modified discloses the method of Claim 1 above, and Pal further discloses wherein determining the second execution time comprises: 
determining a quantity of records to be processed according to a processing task of the second portion of the query [0664. Also, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Pal to make sure that each subquery cost would be calculated in a similar manner as a main query in order to identify the overall cost of the query.]
assigning a size category of a plurality of size categories to the processing task based on the quantity of records to be processed according to the processing task [0664].
determining a query-resource allocation for the processing task based on the size category assigned to the processing task [0664].
determining the second execution time based on the query-resource allocation [0664].
Claim 13: Pal as modified discloses the method of Claim 1 above, and Pal further discloses wherein determining the second execution time is based on a heuristically-determined data model that indicates a processing time of a processing task based on a quantity of records to be processed according to the processing task and a quantity of compute resources allocated to process the quantity of records [0664-0666]. [See at least cost of a query. Also, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Pal to make sure that each subquery cost would be calculated in a similar manner as a main query in order to identify the overall cost of the query.]
Claim 14: Pal as modified discloses the method of Claim 1 above, and Pal further discloses wherein determining the second execution time comprises: 
identifying a plurality of processing tasks of the second portion of the query [0664]. [Also, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Pal to make sure that each subquery cost would be calculated in a similar manner as a main query in order to identify the overall cost of the query.]
determining a quantity of records to be processed by each of the plurality of processing tasks of the second portion of the query [0664].
assigning a size category of a plurality of size categories to each of the plurality of processing tasks based on the quantity of records to be processed according to the each processing task [0664].
determining a query-resource allocation for each of the plurality of processing tasks based on the size category assigned to the processing task [0664].
determining the second execution time based on the query-resource allocation for each of the plurality of processing tasks [0664-0666].
Claim 15: Pal as modified discloses the method of Claim 1 above, and Pal further discloses wherein determining the second execution time comprises: 
identifying a plurality of processing tasks of the second portion of the query [0664]. [Also, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Pal to make sure that each subquery cost would be calculated in a similar manner as a main query in order to identify the overall cost of the query.]
determining a quantity of records to be processed by each of the plurality of processing tasks of the second portion of the query [0664-0666].
assigning a size category of a plurality of size categories to each of the plurality of processing tasks based on the quantity of records to be processed according to the each processing task [0664-0666].
determining a query-resource allocation for each of the plurality of processing tasks based on the size category assigned to the processing task [0664-0666].
determining a processing task execution time for each of the plurality processing tasks based on a heuristically-determined data model that indicates a processing task execution time of a respective processing task based on a quantity of records to be processed according to the respective processing task and a quantity of compute resources allocated to process the quantity of records [0664-0666].
determining the second execution time based on the query-resource allocation for each of the plurality of processing tasks [0664-0666].



Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Pal et al (US Patent Application Publication 2018/0089306) in view of Elias et al (US Patent Application Publication 2015/0169686) further in view of Gupta et al (US Patent Application Publication 2017/0300536) and further in view of Huck et al (US Patent Application Publication 2011/0055231).

Claim 11: Pal as modified discloses the method of Claim 1 above, and Pal further discloses wherein determining the second execution time comprises: 
determining a query-resource allocation for the second portion of the query based on a quantity of records to be processed according to a processing task of the query [0622, 0664, 0692].
determining the second execution time based on the query-resource allocation [0664].

Pal does not explicitly disclose that resource allocation is also based on a priority level of at least one of the query, the second portion of the query, or the processing task of the query. However, Huck [0098] discloses resource allocation based at least on a priority of a query.
As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Pal with Huck. One would have been motivated to do so in order to allocate more resources to higher priority queries.


Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Pal et al (US Patent Application Publication 2018/0089306) in view of Elias et al (US Patent Application Publication 2015/0169686) further in view of Gupta et al (US Patent Application Publication 2017/0300536) and further in view of Bornea et al (US Patent Application Publication 2015/0149440).

Claim 16: Pal as modified discloses the method of Claim 1 above, but Pal alone does not explicitly disclose wherein determining the query execution time is further based on a third processing time that corresponds to an amount of time to communicate data from the one or more indexers to the one or more worker nodes.
However, Pal [0453, 0619] discloses executing a query using components such as at least an indexer and worker nodes and Bornea [0198, 0200] discloses determining a cost (i.e. time) to execute a query when multiple components are involved in the execution.
As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Pal with Bornea. One would have been motivated to do so in order to identify a cost of executing a query when there are multiple components involved in the execution.
Claim 17: Pal as modified discloses the method of Claim 1 above, but Pal alone does not explicitly disclose wherein determining the query execution time is further based on a third processing time that corresponds to an amount of time to communicate data from the one or more worker nodes to a search head.
However, Pal [0453, 0619] discloses executing a query using components such as at least an indexer and a search head and Bornea [0198, 0200] discloses determining a cost (i.e. time) to execute a query when multiple components are involved in the execution.
As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Pal with Bornea. One would have been motivated to do so in order to identify a cost of executing a query when there are multiple components involved in the execution.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Pal et al (US Patent Application Publication 2018/0089306) in view of Elias et al (US Patent Application Publication 2015/0169686) further in view of Gupta et al (US Patent Application Publication 2017/0300536) and further in view of Barsness et al (US Patent Application Publication 2005/0192937).

modifying a query-resource allocation for the second portion of the query based on the determined query execution time; and determining a second query execution time based on the modified query-resource allocation.
Pal [0664] discloses running portions of queries and identifying their cost, Elias [0059-0060] discloses identifying costs of subqueries and Barsness [0030] discloses modifying resources allocated to queries based at least on query run time.
As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Pal with Elias and Barsness. One would have been motivated to do so in order to allocate resources to a query for a more efficient execution time.



Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Xiao et al (2018/0060586) describes at least identifying costs of sub-queries.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX GOFMAN whose telephone number is (571)270-1072. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX GOFMAN/Primary Examiner, Art Unit 2163